Citation Nr: 1141835	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-17 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis to the thumbs.

2.  Entitlement to a rating in excess of 10 percent for right foot degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for left foot degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1959 to September 1963 and from March 1966 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2006 and February 2007 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Board notes that in statements and testimony provided in support of his claims the Veteran reported that he had retired from employment due to severe foot pain and an inability to walk, but that he did not appeal a July 2009 rating decision which denied entitlement to a total disability rating based upon individual unemployability (TDIU).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held, however, that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court declined, however, to decide whether in a case, such as this one where TDIU may be construed as part of a claim for an increased disability rating, the issue of TDIU would be inextricably intertwined with any determination regarding the proper schedular rating of the underlying disability or disabilities.  The Board finds a TDIU issue remains as part of the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in November 2005 and April 2006.  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that he has bilateral thumb arthritis as a result of active service.  In an April 2006 statement he described his duties during active service and asserted that he had arthritis in the thumbs due to activities involving the use of his hands during service.  The Board notes that records show the Veteran first entered active service in October 1959 and that service treatment records show he sustained a jammed left thumb in September 1962.  An April 2001 private treatment report, however, noted the Veteran reported a history of right thumb numbness since 1958 following a gunshot to the hand.  An X-ray study of the right thumb revealed an old healed fracture presumably from a gunshot wound with numerous small metallic fragments around the site.  As this issue has not been addressed by a VA examination and as there is no indication that the Veteran's statements as to duties in service involving the hands are not credible, an examination is required prior to appellate review.

The Veteran also contends that his service-connected left and right foot disabilities are more severe than reflected by the present 10 percent ratings and that he was unable to work because of these disabilities.  The Board notes that service treatment records included a diagnosis of plantar fasciitis in July 1986 and left heel bone spur in August 1986.  VA treatment records include diagnoses of degenerative joint disease.  VA examination in January 2006 revealed degenerative joint disease to the midfoot of both feet, resolved left foot heel spur status post surgery, and quiescent right foot Achilles tendon bursitis.  A June 2007 private medical statement noted the Veteran received treatment for severe arthritis and bilateral foot pain which was expected to continue to degrade to the point where primary fusion surgery may be necessary.  A December 2008 VA treatment report noted the Veteran had declined fusion and that no other podiatry treatment was available.  In light of the evidence of record, the Board finds an additional VA examination is required to assess the present level of disability and occupational impairment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to clarify whether he sustained a pre-service gunshot wound to the right hand in 1958 and to provide any treatment records associated with any such injury.  He should also be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  Appropriate efforts must be made to obtain all available pertinent VA treatment records.  

2.  Thereafter, the Veteran should be provided an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has right or left thumb arthritis as a result of active service.  The examiner should be instructed to summarize the pertinent service and post-service evidence of record and to address, if warranted, whether any preexisting right thumb disorder was aggravated beyond the normal progress of the disorder during active service. 

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All findings, along with the complete rationale for any opinions expressed, should be set forth in the examination report.

3.  The Veteran should be provided an appropriate VA examination for an opinion as to the current nature and severity of his service-connected right and left foot degenerative joint disease.  The examiner should identify all presently manifest foot symptomatology.  Range of motion studies and all indicated examinations, tests, and studies are to be performed.  

The examiner should be instructed to summarize the pertinent service and post-service evidence of record and to address the extent to which the Veteran's service-connected disabilities individually or in association with each other have resulted in occupational impairment to include whether substantially gainful employment is prevented as a result of these disabilities.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account his service-connected disabilities, and should not consider nonservice-connected disabilities or the Veteran's age.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the claims remaining  on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

